 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDDee Knitting Mills, Inc., Dippy Knits, Inc., Three DKnitting Mills, Inc.,D & S Knitwear,Inc., and Sal-vatore Dibartolo,IndividuallyandInternational La-dies'Garment Workers'Union, 'AFL-CIO. Case29-CA-3879April 30, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn December 19, 1974, Administrative Law JudgeJohn G. Gregg issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.1The General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rele-vant evidence convinces us that the resolutions are incorrectStandard DryWall Products, Inc.,91 NLRB 544 (1950), enfd 188 F.2d 362 (C A. 3,1951)We have carefully examined the record and find no basis for revers-mg his findings.DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Administrative Law Judge: On May 31,1974, the International Ladies' Garment Workers' Union,AFL-CIO, filed an unfair labor practice charge alleging vio-lation by the Respondents of Section 8(a)(1) of the NationalLabor Relations Act, 29 U.S.C. 151,et seq.On July 31, 1974,the Regional Director, Region 29 of the Board, issued acomplaint and notice of hearing upon the charge. The Re-spondent thereafter duly filed an answer denying the commis-sion of unfair labor practices.Pursuant to notice a hearing was held before me at Brook-lyn, New York, on October 21, 1974. The parties were repre-sented by counsel, and were afforded full opportunity to beheard, to introduce material evidence, to present oral argu-ment, and to file briefs.Upon consideration of the entire record and observation ofthe demeanor of the witnesses as they testified,- I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSDee Knitting Mills, Inc., Dippy Knits, Inc., and Three DKnitting Mills, Inc., are corporations duly organized underand existing by virtue of the laws of the State of New York.At all times material herein, Dee Knitting Mills, Inc., hasmaintained its principal office and place of business at 1650New Highway, in the Town of Farmingdale, County of Suf-folk, State of New York, where it is, and has been at all timesmaterial herein, engaged in the manufacture of sweaters andrelated products.At all times material herein, Dippy Knits, Inc., has main-tained its principal office and place of business at 1650 NewHighway, in the Town of Farmingdale, County of Suffolk,State of New York, where it is, and has been at all timesmaterial herein, engaged in the wholesale distribution ofsweaters and related products.At all times material herein, Three D Knitting Mills, Inc.,has maintained its principal office and place of business at1650, New Highway, in the Town of Farmingdale, County ofSuffolk, State of New York, where it is, and has been at alltimes material herein, engaged in the fabrication of knit goodsand related products.Dee Knitting Mills, Inc., Dippy Knitting, Inc., and ThreeD Knitting Mills, Inc., has and at all times material hereinhas been, affiliated business with common officers, owner-ship, directors, and operators, and constitute a single inte-grated business enterprise; the said directors and operatorsformulate and administer a common labor policy for theaforenamed companies, affecting the employees of said com-panies, and are point employers.During the past year, which period is representative of itsannual operations generally, the aforementioned corpora-tions in the course and conduct of their business, purchasedand caused to be transported and delivered to its places ofbusiness, wool, yarn; and other goods and materials valuedin excess of $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to its placeof business in interstate commerce directly from states of theUnited States other than the State in which it is located.D & S Knitwear, Inc., is a corporation duly organizedunder and existing by virtue of the laws of the State of NewYork.At all times material herein Respondent D & S has main-tained its principal office and place of business at 97 WyckoffAvenue, Borough of Brooklyn, in the city and State of NewYork, where it is, and has been at all times material herein,operated as a contractor engaged in the wholesale finishingof knitted sweaters and related services, for Dee KnittingMills, Inc., Dippy Knits, Inc., Three D Knitting Mills, Inc.,and other employers.During the past year, which period is representative of itsannual operations generally, Respondent D & S Knitwear,217 NLRB No. 119 DEE KNITTING MILLS, INC.Inc., in the course and -conduct of its business operations,performed services valued in excess of $100,000, of whichservices valued in excess of $100,000 were performed in andfor various enterprises including Dee Knitting Mills, Inc.,Dippy Knits, Inc., and Three D Knitting Mills, Inc., whichenterprises annually produce goods valued in excess of$50,000 which are shipped directly out of the State whereinsaid enterprises are located.The aforementioned corporations, Dee Knitting Mills,Inc.,Dippy Knits, Inc., Three D Knitting Mills, Inc., and D& S Knitwear, Inc., and each of them are and have been atall times material herein employers engaged in commercewithin the meaning of Section 2(2), (6), and- (7) of the Act.SalvatoreDi Bartolo, hereinafter called Respondent DiBartolo, is and has been at all times material herein, the vicepresident and director of Three D, acting on its behalf, andan agent thereof.Salvatore Di Bartolo is, and has been at all times materialherein, the president and sole owner of D & S, acting on itsbehalf, and an agent thereof.Salvatore Di,Bartolo is, and has been at all times materialherein, an agent of the foregoing Dee Knitting Mills, Inc.,Dippy Knits, Inc., Three D Knitting Mills, Inc., and D & SKnitwear, Inc., acting on their behalf.IITHE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO, is, and at all times material has been, a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe unfair labor practice alleged is that Salvatore Di Bar-tolo an officer and agent of the Respondents herein,verballyabused and physically assaulted Ellen Watson, a union organ-izerwho was engaged in picketing the premises of D & SKnitwear,Inc., and knocked her to the ground thereby vi-olating Section 8(a)(1) of the Act.The record discloses that on or about May 16, 1974, theUnion herein in furtherance of its labor dispute with theemployers herein caused the premises of D & S Knitwear,Inc., to be picketed by some 30 individuals,allegedly em-ployees and representatives and agents of the Union herein,including Union Organizer Ellen Watson.]Barbara Laufman,an organizer for the Union herein testi-fied that she was a former employee of Dee Knitting Millsand had been fired and later refused reinstatement. Laufmantestified essentially that she engaged in the picketing on May16, 1974,with about 15 or 20 other pickets, including EllenWatson, an organizer,Ed Banyai,business manager of Local107, and several other organizers.The other pickets accord-ing to Laufman were "people from other Locals in NewYork,"including both rank-and-file members and officers.According to Laufman they picketed the building whichwas on the corner ofWykoffand Hart Streets with the picketswalking in a circle or square each roughly 2 feet apart, andabout 3 feet from the building.Q.While you were picketing did anyone attempt toyour knowledge to block the entrance or any entrance tothat building,D & S Knitwear?651A. No, you couldn't.Q. Did anyone threaten anybody, any pickets threatenanybody who was trying to enter?A. No.Q. Did any pickets to your knowledge use any forceon anyone trying to enter or anyone approaching thebuilding?A. Not that I saw.Laufman testified essentially that at 7:20 a.m. Salvatore DiBartolo and his wife approached the picket line, that shebecame aware that he came into the middle of the picket lineand started to yell "Get out of here you bums" and things tothat effect.Q.What did he do?A. Well, he was like trying to go this way and that wayand he didn't know which way. He just kept yelling "Getout of here, I'm going to call the police," and a coupleof people turned around and said, "go ahead, we are notdoing anything" because we kept moving and we had thepicket signs.Laufman stated that Di Bartolo was very aggravated, saidhe was calling the police, and headed for the gas station whichwas diagonally opposite the building. As he went through themoving pickets according to Laufman he had his arms up asthough he would not let anybody stop him, "he was goingthrough the line and there was room for him to go through."According to Laufman no one tried to stop Di Bartolo, andas Ellen Watson rounded the turn on the picket line "hebanged into her and he knocked her off balance." Laufmanstated that Di Bartolo threw his arm out and struck Watsonin the area of the chest. According to Laufman, Watson fellinto the street and landed on the side of her head. The policecame and Watson was taken to a hospital.On cross-examination Laufman stated that when Di Bar-tolo came into the picket line he faced the building and wastalking to the pickets. However, she would not state that shesaw him do this but only that she heard his voice, that he mayhave been talking to two or four individuals at the time.There was testimony of record by Ellen Watson who statedthat she was an employee of the Union herein, that she par-ticipated in the picketing of Respondent's premises on May16, 1974, that she did not carry a sign.Watson stated the pickets went around in a circle, that DiBartolo appeared around 7:15 a.m., that he became excitedand walked into the picket line, into the circle. Watson statedthat at that time she said "that is Di Bartolo, there he is."According to Watson, Di Bartolo demanded to know whatthese people were doing there, became very excited, andstated he was going to get the police. According to Watsonas Di Bartolo walked out toward the curb he shoved her offinto the street. "He just-well, he just barrelledhis arms Icould say. I wasn't watchinghim. Idust didn't stand therewatching him come up and shove me but I think he justwalked through."Watson stated that she started shouting at Di Bartolo tothe effect that he could not shove people around. She statedthat she did not hear anyone threaten him, nor see anyone hitDi Bartolo. According to Watson, Di Bartolo then hit herwith a swinging motion and knocked her down. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was testimony by Salvatore Di Bartolo, wherein hestated essentially that he became aware of the picketing forthe first time when he arrived at the plant as usual thatmorning with his wife, that he followed his normal routineand attempted to enter the building by going between thepicket line and the wall of the building. Di Bartolo heardsomeone say "that is the man." As he approached the en-trance he was blocked by three of the individuals who toldhim he could not go in as "there is a strike."Di Bartolo testified that he told these individuals he wasgoing to enter his' place and said he would call the police.According to Di Bartolo the men were yelling at him. Hestarted away to cross the street, trying to avoid the pickets,when Watson approached him and tried to grab his shoulderwhile screaming at him. According to Di Bartolo he told herhe was going to summon the police and "I went through." Hethen crossed the street and called the police. According to DiBartolo he did not touch Watson with his hands, did not pushor strike her.Di Bartolo's testimony was essentially corroborated by thetestimony of his wife Antonietta Di Bartolo.iDiscussion,Findings,and ConclusionsSection 8(a) of the Act declares that "it shall be an unfairlabor practice for an employer . . . (1) to interfere with,restrain or coerce employees in the exercise of the rightsguaranteed in Section 7... ." Based on my observation ofthe witnesses as they testified my credibility findings as ex-plicated herein, and the record as a whole, I am convincedthat in the circumstances of this case Di Bartolo's conductdoes not amount to a violation of Section 8(a)(1) of the Act.In essence Watson's testimony portrays Di Bartolo's con-duct as one of a deliberate,intentional assault on her person.This testimony is corroborated by several of her associatesOn the other hand Di Bartolo's testimony portrays his ac-tions as that of an individual restrained and harrassed by thepicketsand seekingonly to move away in order to summonthe police.Thistestimonyis corroboratedby hiswife. Basedon my observationof thedemeanor of the witnesses as theytestified,I credit the testimony and version of the incident asportrayed by Di Bartolo and his wife. While his command ofEnglish was indeed limited,Di Bartolo impressed me as astraightforward,sincere witness describing the events as heparticipated in the drama. I was not similarly impressed byWatson as she testified and am convinced that in her tes-timony concerning the alleged direct assault by Di Bartoloshe was less thancandid.I do not credit her testimony in thisregard nor the corroborating testimonyof herassociates in-cluding organizer Laufman who also did not impress me astestifying candidly.AccordinglyI am convinced and I findthatin his conductwhich is the subject of the complaint herein, Di Bartolo atmost, brushed past a picket who was engaged in harrassinghim and that under such circumstances,even assuming thatsuch conduct amounts to a technical assault, such conductdoes not amount to such interference, restraint,or coercionas to achieve the status of a violation of Section 8(a)(1) of theAct.As I havefound that credible evidence does not establishthatthe Respondent violated the Act as alleged in the com-plaint, I shall recommend that the complaint be dismissed inits entirety.CONCLUSIONS OF LAW1.The Respondents are employers engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.InternationalLadies'GarmentWorkers'Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.TheRespondents have not engaged in the unfair laborpractices alleged in the complaint.[RecommendedOrder for dismissal omitted frompublication.]